

116 S1979 IS: Safe Freight Act of 2019
U.S. Senate
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1979IN THE SENATE OF THE UNITED STATESJune 26, 2019Mr. Markey (for himself, Mr. Wyden, Mr. Blumenthal, Ms. Warren, Mr. King, Ms. Smith, Ms. Klobuchar, Mr. Brown, Mrs. Feinstein, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to provide for the minimum size of crews of freight trains,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Freight Act of 2019. 2.Freight train crew size (a)AmendmentSubchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following:
				
 20169.Freight train crew sizeBeginning on the date that is 30 days after the date of the enactment of the Safe Freight Act of 2019, no freight train or light engine used in connection with the movement of freight may be operated without a crew consisting of at least 2 individuals of whom—
 (1)at least 1 crew member is certified under regulations promulgated by the Federal Railroad Administration as a locomotive operator pursuant to section 20135; and
 (2)at least 1 other crew member is certified under regulations promulgated by the Federal Railroad Administration as a conductor pursuant to section 20163..
 (b)Conforming amendmentThe table of sections for chapter 201 of title 49, United States Code, is amended by adding at the end the following:
				20169. Freight train crew size..